DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Office Action Response dated April 20, 2022.  Claims 1-6 and 9-21 are presently pending and are presented for examination.

Reason for allowance

The following is a statement of reasons for the indication of allowable subject matter:

The features of associating the reaction value to a volume of traffic flow on the common roadway at a time of occurrence of the amount of change in the positional data of the first autonomous vehicle, and in response to a request for a change to positional data of a third of the autonomous vehicles, estimating a cost of the request as a change to the positional data of a fourth of the autonomous vehicles that is projected from the reaction value, when considered in view of the prior art of record renders the independent claims, as well as their dependents, novel and non-obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Examiner, Art Unit 3669